           Case 2:20-mj-00782-NJK Document 21 Filed 04/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Tiburcio Rodriguez-Cortez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00782-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Third Request)
14   TIBURCIO RODRIGUEZ-CORTEZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Tiburcio Rodriguez-Cortez, that
21   the Preliminary Hearing currently scheduled on April 20, 2021 at 4:00 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties have resolved this case. A change of plea and sentencing date has
25   been set for May 12, 2021.
26
            Case 2:20-mj-00782-NJK Document 21 Filed 04/19/21 Page 2 of 3




 1          2.      In order to allow the change of plea and sentencing to take place as scheduled,
 2   the parties request the preliminary hearing date be continued to a date beyond May 12, 2021.
 3          3.      Defendant is incarcerated and does not object to a continuance.
 4          4.      Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice.
 6          This is the third request for continuance filed herein.
 7          DATED this 15th day of April, 2021.
 8
 9    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
10
11       /s/ Andrew Wong                                 /s/ Jared Grimmer
      By_____________________________                 By_____________________________
12    ANDREW WONG                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:20-mj-00782-NJK Document 21 Filed 04/19/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00782-NJK
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     TIBURCIO RODRIGUEZ-CORTEZ,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled

12   on April 20, 2021, at the hour of 4:00 p.m., is vacated and continued to Friday, May 21,

13   2021, at the hour of 4:00 p.m., in Courtroom 3C.

14          DATED this 19th day of April, 2021.

15
16
                                                  NANCY J. KOPPE
17
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
